JUDGE GAYLE
delivered the opinion of the Court.
The plaintiff’s counsel contend that the transcript of the proceedings of the County Court ought not to have been read in evidence, because the whole record in that behalf was not produced, and because it purports to be a transcript from the minutes and not from the record.
In support of the first reason, the case of the King against Croke, i has been referred to, and on looking into that case, it is found to bear no analogy to the one under consideration. It arose under a statute of 9 George III which had for its obj.-ct the establishment of a particular road. It gave an authority to the corporation of London to purchase of individuals such lands as might be necessary to carry it into effect, and in case of the refusal to sell, the justices of the county, on the application of the corporation, were required to direct a jury to be summoned to assess the value of the land. The defendant whose land had been condemned by the verdict of a jury and the order of the justices, removed the cause by certiorari *504into tbe Court of King’s Bench. The proceedings had. before the justices were set aside, on the ground that the directions of the statute had not been strictly pursued. Lord Mansfield laid down the rule, that when special authority is delegated to particular persons to take away a man’s property and estate against his will, it must be strictly pursued, and must so appear on the face of the proceedings; a rule dictated by the principles of common justice and necessary and essential to-the rights of the citizen. That case was reviewed expressly for the pur-t pose of setting aside the order of the justices, and of shewing that the persons authorized to treat for and purchase lands, had not acted in pursuance of the statute. The corporation were mere agents, and the justices had jurisdiction in such cases only as might be brought before them, in relation to this particular road. In the case at bar, the record of the County Court was incidentally examined as a matter of evidence; unlike the justices, the County Court is a court of record, having general jurisdiction over the estates of deceased persons. The force and effect of its proceedings and judgements cannot be questioned or disturbed till they are carried to a high tribunal for revision. The point made by the plaintiff’s counsel is fully embraced by the rule that the judgement of a Court of competent jurisdiction, is conclusive, till regularly set aside. The order of sale by the County Court was its judgement, and that judgement could not be impeached incidentally when introduced as a piece of evidence. It was therefore not necessary to introduce the whole proceedings, in relation t,o the estate of Durett on the trial of the cause.
The other objection that it purports to be a transcript from the minutes, and not from the records of the County-Court, is equally unavailing. The proceedings are set out at length, reciting the orders which had been previously made, and shew clearly that they are the genuine records of the proceedings of the Court, though certified to be a transcript of the minutes. The case cited from 7 Cranch, a is not in point. In that case the Court would not permit a transcript of minutes extracted from the Judge’s docket, tó be read in evidence to contradict a record duly certified under the act of Congress, prescribing the mode of authenticating records. Tlv transcript introduced in the Court below, was very different from the minutes of the Court’s docket.
*505It is further objected, under the first assignment of error, that the Spanish permit originally granted to Du-ren, and the oath of Hobart, the plaintiff in the action, made before the commissioners long prior to his becoming interested in the land, were improperly admitted in evidence to the jury. It is not believed to be necessary for the plaintiff to go beyond the final certificate of Du-rett to establish his title. If his claim was deemed sufficient to entitle him to a patent, by the tribunal established by the government to investigate it, the sufficiency or competency of the evidence on which that tribunal acted, cannot be questioned by one in the situation of the defendant' below. He does not appear to have had any other claim than that of mere occupancy of a part of the land from the year 1819.
It is true, his name appears on a list of settlers, as reported by the Register and Receiver, but by the Remarks of the Register subjoined to that list, he was not recognized as a settler entitled to land under the acts of Congress. And when it is remembered, that Durett had been in constant possession of the premises from the year 1809, under a Spanish permit, obtained as early as the year 1800, he can be regarded in no other light than that of a trespasser. He had'therefore no right to question the validity of the title derived from the United States.
Under the second assignment of error, the plaintiff’s counsel renew their objections to the proceedings of the County Court, and refer to a number of instances in which they suppose that Court to' have erred. These objections are embraced by the view taken of this subject in considering the first assignment of error; in which it is s'héwn, that being a Court of competent jurisdiction, its records and judgements are in full force, and cannot be questioned till they are legally set aside. But it is said the County Com t had no jurisdiction over the land in dispute, because Durett was not seized of it at the time of his death. The evidence does not authorize this conclusion. It does not appear but that he had been in the continual possession from the year 1800 till his death, a period of nearly twenty years ; and that his possession wap coupled with a right of possession, derived from a title from the Spanish government, which has been recognized and confirmed by the United States. He had then such an estate in the *506land as constituted his possession legally and technically a seizure. We are therefore of opinion, that the Circuit court ¿id not elTi either in admitting the evidence stated jn the bill of exceptions, or in its charge to the jury.
Judgement affirmed.
Judge Ciienshaw not sitting:

¿1 cowp. Rep,


 Pape 408*; Ferguson ys Har-